DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 1-7 are allowable because the prior art of record does not disclose or make obvious a print head comprising “an integrated circuit apparatus that switches whether or not to supply the drive signal to the plurality of piezoelectric elements” including “a fourth terminal group located between the second terminal group and the third terminal group along the second side and including an input terminal and an output terminal” and wherein “the first buffer area is located between the first circuit block and the fourth circuit block, the second buffer area is located between the second circuit block and the fourth circuit block, and the third buffer area is located between the third circuit block and the fourth circuit block.”  It is this combination of limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claim 8 is allowable because the prior art of record does not disclose or make obvious a liquid ejecting apparatus comprising a print head that includes “an integrated circuit apparatus that switches whether or not to supply the drive signal to the plurality of piezoelectric elements” including “a fourth terminal group located between the second terminal group and the third terminal group along the second side and including an input terminal and an output terminal” and wherein “the first buffer area is located between the first circuit block and the fourth circuit block, the second buffer area is located between the second circuit block and the fourth circuit block, and the third buffer area is located between the third circuit block and the fourth circuit block.”  It is this combination of limitation, in combination with other features and limitations of claim 8, that makes this claim allowable over the prior art of record.
Finally, claim 9 is allowable because the prior art of record does not disclose or make obvious a capacitive load drive integrated circuit apparatus “which switches whether or not to supply drive signals to a plurality of capacitive loads to be driven by supply of the drive signals to control driving of the plurality of capacitive loads,” in which the capacitive load drive integrated circuit apparatus comprises “a fourth terminal group located between the second terminal group and the third terminal group along the second side and including an input terminal and an output terminal” and wherein “the first buffer area is located between the first circuit block and the fourth circuit block, the second buffer area is located between the second circuit block and the fourth circuit block, and the third buffer area is located between the third circuit block and the fourth circuit block.”  It is this combination of limitation, in combination with other features and limitations of claim 9, that makes this claim allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chikamoto (US 2018/0111368 A1) discloses a print head comprising an integrated circuit (50) comprising terminals groups (56) disposed on the long sides of the integrated circuit (Fig. 7), wherein buffer areas (555, 570) are disposed between high voltage circuit areas and low voltage circuit areas, so as to minimize the amount of noise (Fig. 7).  Chikamoto does not disclose the claimed layout of first thru fourth terminal groups/circuit blocks, much less that the buffer areas are located between circuit blocks in the manner claimed.
Furukawa (US 9126406 B1) discloses a print head comprising an integrated circuit (HC) comprising a plurality of output terminals disposed along one long side of the integrated circuit (Fig. 8) and a plurality of input terminals disposed along the other long side of the integrated circuit (Fig. 8).  Furukawa also discloses a reference example in which an integrated circuit comprises first, second, third, and fourth terminals groups (Fig. 9).  However, there is no disclosure of the circuit block layout within the integrated circuit, much less the presence of buffer areas.
Takagi (US 2015/0251415 A1) disclose a print head comprising an integrated circuit apparatus (HC) in which circuit blocks (Fig. 11B) are arranged in parallel with both the output terminals (T) and a long side of the integrated circuit apparatus (Figs. 10-11B).  Takagi does not disclose the claimed first thru fourth circuit blocks, much less the claimed buffer areas.
Yamada (US 2020/0406610 A1) disclose a print head comprising an integrated circuit apparatus (362) comprising a first terminal group (461-1), a second terminal group (461-2), and a fourth terminal group (462), a first circuit block (531), a second circuit block (532), and a fourth circuit block (e.g. 570).  However, Yamada does not expressly disclose a third circuit block that switches whether or not to supply the drive signal from the second terminal group to the second piezoelectric element group, much less the claimed buffer areas.
Yamada (US 2019/0009525 A1) discloses a print head comprising an integrated circuit (300) in which first thru fourth terminal groups and circuit blocks are provided (Fig. 14).  However, Yamada does not expressly disclose a fourth terminal group located between the second terminal group and the third terminal group along the second side, much less the claimed buffer areas.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853